Citation Nr: 1142494	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine degenerative disc disease (DDD), claimed as secondary to service connected residuals of bilateral hammertoe surgery.

2.  Entitlement to service connection for total right hip replacement, claimed as secondary to service connected residuals of bilateral hammertoe surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1980.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO, among other things, denied entitlement to service connection for lumbar spine disability and total right hip replacement.  The Board remanded the claims in June 2011.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted entitlement to service connection for residuals of bilateral hammertoe surgery in February 2010.  He contends that the altered gait from this bilateral foot disability has caused or contributed his back and right hip disabilities.  He recently submitted internet materials from the Mayo Clinic and elsewhere that indicate that an altered gait can cause problems with other joints.

The Veteran underwent a VA examination in August 2009.  However, the examiner indicated that he could not state whether there was a relationship between the right hip and back disabilities and his foot surgery residuals without resort to speculation.  The Court has made it clear that such an opinion is inadequate except in limited circumstances.  Jones v. Shinseki, 23 Vet.  App. 382 (2009).   He also noted that an orthopedist had indicated that the Veteran's right hip or other disabilities may be related to abnormal weight bearing, but that this was not a conclusive statement.  The Board is uncertain as to what statement the August 2009 VA examiner is referring to, although a February 1999 Texas Midwest surgery center treatment note indicated that the Veteran had developed a significant limp, and had pain particularly with weight bearing or twisting.  In any event, terminology equivalent to "may or may not" is an insufficient basis for an award of service connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998).

Consequently, the Board remanded the claims for a clarifying opinion.  On remand, a July 2011 VA examination was conducted.  While the Board appreciates the thoroughness of the examination, it is compelled to find the opinion inadequate.  At the conclusion of the lengthy examination report, after finding the Veteran's current lumbar spine DDD unrelated to back pain in service, the VA physician wrote, "It is also unlikely that patient's joint conditions including spine and hip were aggravated or caused by foot surgery."  Next to the words, "Rationale for opinion given," the physician wrote, "See above."  The Board can find no specific rationale in the body of the examination report.  A medical opinion without rationale does not provide an adequate basis for deciding a service connection claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  This is particularly true here, where the Veteran has specifically argued that his altered gait from his service connected foot disability caused his current back and right hip disabilities and submitted medical literature in support of this contention.  In recent memorandum decisions, the Court has vacated Board decisions that attempt to substitute a rationale for a physician that did not explicitly explain the reasons for his decisions.  In this case, the Board finds that an adequate opinion would have to specifically address whether the altered gait from the Veteran's service connected bilateral foot disability caused or aggravated his current lumbar spine and right hip disabilities.  Consequently a remand for another opinion is required. 

Accordingly, the case is REMANDED for the following action:

Obtain an opinion from a VA physician as to the etiology of lumbar spine DDD and total right hip replacement.

The claims file must be sent to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's lumbar spine DDD and/or right hip disability were caused by his service connected residuals of bilateral hammertoe surgery.

The physician should also offer a separate opinion as to whether it is at least as likely as not that either disability was aggravated beyond its natural progression by the service connected residuals of bilateral hammertoe surgery.

The physician must give a complete rationale for each opinion provided.  This means explaining the reasons for the opinions and not simply referring back to the examination findings.  The rationale should specifically address the effect of an altered gait caused by bilateral hammertoe surgery on the lumbar spine or right hip.  The medical literature submitted by the Veteran should be specifically addressed.
 
The physician is also advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.
 
If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


